Citation Nr: 0613771	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to herbicides.  

2. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2000, denying the total 
disability rating, and in January 2002, denying service 
connection for diabetes mellitus, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In November 2003, the Board remanded the case for additional 
procedural and evidentiary development.  As the requested 
development has been completed, nothing further is needed to 
ensure compliance with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

The disposition of the claim for a total rating is deferred 
until the claim of service connection for diabetes mellitus 
is resolved, which is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND 

The record contains conflicting medical evidence on the 
question of whether the veteran has Type 2 diabetes mellitus, 
which would trigger the presumption of service connection 
based on exposure to herbicides under 38 U.S.C.A. § 1116, or 
steroid-induced diabetes, which is not subject to presumptive 
service connection under 38 U.S.C.A. § 1116. 

To resolve the conflict in the evidence, the Board determines 
that under the duty to assist, 38 C.F.R. § 3.159, further 
evidentiary development is required before the claim can be 
decided.  For this reason, the case is remanded for the 
following action: 


1. Ensure that all notification required 
by 38 U.S.C.A. §§ 5103 and 5103A are 
fully complied with. Dingess v. 
Nicholson, 19 Vet.App. 473 (2006). 

2. Schedule the VA for an examination 
by an endocrinologist to determine the 
etiologic classification of the 
veteran's diabetes mellitus, that is, 
whether the veteran has Type 2 diabetes 
mellitus or steroid-induced diabetes. 
The claims folder must be made 
available to the examiner for review. 

In formulating the diagnosis, the 
endocrinologist is asked to consider 
the following: 

a) The veteran served in the 
Republic of Vietnam, where he was 
presumed to be exposed to 
herbicides, including Agent 
Orange, and since 1998 at least 
the veteran has chronically used 
steroids for treatment of gout, 
whether or not on a daily basis. 

In formulating the diagnosis, the 
endocrinologist is asked to comment on: 

b) The opinion of A.M.G., MD, MPH, a 
private physician, dated in November 
2002, and the opinion of the VA 
physician in the August 2005 report 
of examination. 

In formulating the diagnosis, the 
endocrinologist is asked to express an 
opinion: 

c) As to whether it is at least as 
likely as not that the veteran has 
either Type 2 diabetes mellitus 
based on a significant statistical 
association with exposure to 
herbicides, including Agent Orange, 
or steroid-induced diabetes, which 
is known to cause an increase in 
blood sugar in those who do not have 
any other specific type of diabetes. 

The term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3. After the above development has been 
completed, re-adjudicate the claim.  If 
the benefit sought is denied, provide 
the veteran with a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


